Citation Nr: 9915047	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1965 to 
December 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim for service connection for hypertension.

In an April 1997 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for hypertension.  The appellant 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals (hereinafter "the Court")).

The Court issued an order on October 16, 1998, which vacated 
the April 1997 Board decision and remanded the case to the 
Board.  [redacted].  Specifically, the Court stated that based on a 
decision that had come down from the United States Court of 
Appeals for the Federal Circuit, Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the test used by the Board to determine 
that new and material evidence had not been submitted to 
reopen the claim for service connection for hypertension had 
been invalidated.  The Court stated that a remand was 
necessary for the Board to apply 38 C.F.R. § 3.156(a) and the 
holding in Hodge to the appellant's petition to reopen the 
claim for service connection for hypertension.


FINDINGS OF FACT

1.  Service connection for hypertension was denied by the RO 
in June 1978.  The appellant did not appeal the decision and 
it became final.

2.  The appellant has submitted evidence of a current 
diagnosis of hypertension, which must be considered in order 
to fairly decide the merits of the claim.

3.  Competent evidence attributing hypertension to service is 
not of record.


CONCLUSIONS OF LAW

1.  The June 1978 rating decision which denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

2.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for 
hypertension and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a) (1998).

3.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1978 rating decision, the RO denied service 
connection for hypertension.  The evidence before the RO at 
that time included service medical records, a VA examination, 
and VA outpatient treatment reports.

The service medical records reveal that in January 1965, the 
appellant's blood pressure reading was 132/80 
(systolic/diastolic).  Clinical evaluation of the appellant's 
heart and vascular system was normal.  In a report of medical 
history completed by the appellant at that time, he checked 
"no" to ever having or having now high or low blood 
pressure.  On October 27, 1966, the appellant's blood 
pressure was 120/70.  In a November 1966 hospitalization 
summary report from Walter Reed General Hospital, the 
appellant's blood pressure was 116/74.  Examination of the 
chest and cardiovascular system were normal.  In November 
1966, his blood pressure readings were 116/74, 130/90, 
118/80, and 108/70.  In December 1966, his blood pressure was 
100/70.  In December 1966, the appellant underwent a physical 
examination.  His blood pressure was 116/74.  Clinical 
evaluation of the appellant's heart and vascular system was 
normal.  

In the appellant's original claim for service connection, 
filed in March 1967, he did not seek service connection for 
hypertension.  In a March 1978 VA Form 21-4138, the appellant 
stated that hypertension was first diagnosed in January 1967 
by Dr. O'Brien of Riviera Beach, Florida.  An April 1978 
letter was sent to Dr. O'Brien, and a response from Dr. 
O'Brien was received that same month to which he responded 
that he had no record of this patient.

The appellant underwent a VA examination in December 1967.  
At that time, the appellant was complaining of water blisters 
covering his hands and feet.  His blood pressure was 140/80.  
A chest x-ray taken at that time revealed a normal-sized 
heart with slight prominence of the left ventricle and of the 
aortic silhouette.  A diagnosis of hypertension was not 
entered by the VA examiner.  

VA outpatient treatment reports, dated from December 1977 to 
March 1978 were of record.  In January 1978, the appellant's 
blood pressure readings were 128/90 and 120/96.  A diagnosis 
of hypertension was not entered in these treatment reports.  
In the March 1978 treatment report, the VA social worker 
stated that the appellant felt that he was service connected 
for high blood pressure and that he would apply for service 
connection for such.  He stated that he wanted to continue 
receiving medical care for high blood pressure.  The VA 
social worker noted that the appellant would be referred to 
benefits to file a claim for high blood pressure.

In the June 1978 rating decision, the RO stated that service 
connection for hypertension was denied because the service 
medical records were silent on any complaint, treatment, or 
diagnosis of hypertension.  The RO noted that Dr. O'Brien had 
no medical records for the appellant.  The RO further noted 
that the VA outpatient treatment reports showed two diastolic 
readings greater than 90, but that hypertension had not been 
diagnosed.  Service connection for hypertension was denied as 
the evidence of record had not shown a diagnosis of 
hypertension.  In essence, the RO had determined that the 
appellant had not brought forth evidence of incurrence or 
aggravation of hypertension in service, a current diagnosis 
of hypertension, or evidence of a nexus between a diagnosis 
of hypertension and service, and thus service connection was 
not warranted.  Stated differently, the appellant had not 
submitted evidence of a well-grounded claim for service 
connection for hypertension.  In fact, all the elements 
necessary for a well-grounded claim were missing.  The 
appellant did not appeal that decision, and it became final.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the June 1978 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc), slip op. at 4 citing Elkins v. West, No. 97-1534 (U.S. 
Vet. App. Feb. 17, 1999) (en banc).  First, VA must determine 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  Id.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.  The relevant evidence submitted since the 
June 1978 rating decision follows.

VA outpatient treatment reports, dated from January 1991 to 
July 1994, and a VA hospitalization summary report, dated 
April 1991, are of record.  In the VA hospitalization summary 
report, the VA examiner noted that the appellant had been on 
hypertensive medications.  In a May 1991, the VA examiner 
noted that the appellant was positive for high blood 
pressure.  The records indicate that the appellant was 
getting his blood pressure checked regularly and that he 
attended a class for stress management and diet for the 
hypertensive.  In May 1994, a VA examiner noted that the 
appellant's hypertension was poorly controlled.  

Private medical records from Dr. Moffet, dated from September 
1981 to June 1994, were submitted.  The private medical 
records reveal that the appellant went to see Dr. Moffet for 
high blood pressure.  Dr. Moffet reported the appellant's 
blood pressure on numerous occasions.  Hypertension was noted 
in September 1981.

The appellant underwent a VA examination in October 1992.  
His blood pressure was 160/110.  The VA examiner entered a 
diagnosis of hypertension.

The appellant had an RO hearing in July 1995.  He stated that 
he did not appeal the June 1978 denial because he did not 
know that there was an appeal process.  The appellant stated 
that Dr. Moffet had treated him since 1980 for hypertension.  
Prior to that, he stated that he was treated by Dr. Gaines 
and Dr. O'Brien.  The appellant noted that an attempt to 
obtain Dr. O'Brien's records had been unsuccessful and stated 
that Dr. Gaines's license had been taken away and he did not 
know where Dr. Gaines was.  The appellant stated that his 
hypertension had begun in service when he was at Walter Reed 
Hospital.  He stated that he had been evacuated from Vietnam 
because of skin, bladder, and stomach problems and that he 
was sent to Walter Reed.  He stated that it was at that time 
that he had been told that he had hypertension (he could not 
remember the doctor's name) and that since that time, he had 
been on medication for hypertension.  He stated that when he 
was released from the hospital that he was informed that he 
should be treated for hypertension, but noted that they did 
not give him prescription medicine for hypertension.

The appellant stated that he had gotten married in 1967 and 
that his wife was aware that he was on medication for 
hypertension.  The appellant stated that the reason his blood 
pressure was not high at separation was because he was on 
medication for hypertension.  

The appellant submitted nine statements from friends and 
family, which stated each person could attest to the fact 
that the appellant had been taking medication for 
hypertension since leaving Walter Reed Army Medical Center in 
1966.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has presented new and material evidence to reopen 
the claim for service connection for hypertension.  
Specifically, the appellant has brought forth evidence of a 
diagnosis of hypertension.  The Board finds that such 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim, as the RO had 
denied service connection for hypertension because of his 
failure to bring forth evidence of a diagnosis of 
hypertension.  The appellant has presented a new factual 
basis for considering the claim; a diagnosis that was 
previously missing.  See Manio v. Derwinski, 1 Vet. App. 140 
(1991).  Thus, as stated above, the Board has determined that 
the appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  See Winters, slip op. at 4.

Since the Board has determined that new and material evidence 
has been presented, it now must determine whether the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Id.  The standard for a well-grounded claim is 
set out below.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
hypertension may be granted if manifest to a compensable 
degree within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as hypertension, service connection 
is warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that hypertension arose under 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

The Board has determined that the appellant's claim for 
service connection for hypertension is not well grounded.  
The appellant has not brought forth evidence of a diagnosis 
of hypertension in service or within one year following 
service.  Hypertension was neither diagnosed during service, 
and no medical professional has established that any 
inservice manifestations were indicative of hypertension.  No 
professional has linked hypertension to service.  The service 
medical records from the appellant's hospitalization at 
Walter Reed are silent for a diagnosis of hypertension, which 
is when the appellant stated that he was told he had 
hypertension.  Additionally, his separation examination did 
not show a diagnosis of hypertension.  The Board must point 
out that the inservice blood pressure readings do not comply 
with the recent regulatory definition of hypertension.  See 
38 C.F.R. Part 4, Diagnostic Code 7101 (1998).  

Initially, in 1978, the appellant stated that hypertension 
was first shown in January 1967.  He now states that he was 
told in service that he had hypertension when he was 
hospitalized at Walter Reed Hospital.  Additionally, the 
appellant has submitted nine statements from friends and 
family, stating that the appellant had been on medication for 
hypertension since 1966.  Neither the appellant nor his 
family and friends are competent to state that the appellant 
had hypertension in service or that he was taking medication 
for hypertension in service.  Such statements and testimony 
by the appellant and the statements from his family and 
friends are insufficient to establish a medical diagnosis in 
service or within one year following service or a medical 
nexus between hypertension and service.  Espiritu, 2 Vet. 
App. at 495.  

The first diagnosis of hypertension shown is September 1981, 
which is 15 years following his discharge from service.  Even 
if some earlier readings were indicative of hypertension, 
there is an absence of competent evidence of hypertension 
during service or within 1 year of separation.  There have 
been post service diagnoses of hypertension; however, none of 
the medical professionals who have entered a diagnosis of 
hypertension have related it to service.  See Caluza, supra; 
see also Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed.Cir. 
1997).

The only nexus evidence between the diagnosis of hypertension 
and service are the appellant's statements and testimony.  
However, as stated above, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) 
(en banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").  The appellant's 
own, unsupported opinion, even when sworn, does not give rise 
to a well-grounded claim.

The Board has determined that the appellant has brought forth 
new and material evidence to reopen the claim for service 
connection for hypertension, but that such does not provide 
evidence to well ground the claim pursuant to 38 U.S.C.A. 
§ 5107(a).  Thus, the Board need not reach the determination 
of whether VA has fulfilled its duty to assist as to the 
claim for service connection for hypertension.  See Winters, 
slip op. at 4.  Regardless, there is no indication of 
additional pertinent evidence that is obtainable.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
March 1995 and supplemental statements of the case in July 
1995 and December 1995.

The Board notes that the statement of the case and the 
supplemental statements of the case addressed whether the 
appellant had submitted new and material evidence.  In the 
July 1995 supplemental statement of the case, the hearing 
officer stated that new and material evidence had not been 
submitted because the evidence did not provide a basis "upon 
which to connect the veteran's current diagnosis of 
hypertension with his period of active duty from 1965 to 
1966.  The service clinical records failed to document any 
hypertensive readings of a sustained nature warranting [a] 
diagnosis of essential hypertension."  It is this reason 
(the lack of evidence of incurrence or aggravation of 
hypertension in service and a lack of competent evidence 
between the diagnosis of hypertension and service) that the 
Board has determined that the appellant has not brought forth 
evidence a well-grounded claim for service connection for 
hypertension.  Additionally, in the March 1995 statement of 
the case, the RO cited 38 U.S.C.A. § 5107 as to the duty to 
submit evidence of a well-grounded claim.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied at the RO level.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).

The Board further notes that although the RO denied reopening 
the appellant's claim for service connection for hypertension 
stating that the appellant had not brought forth new and 
material evidence, the appellant has not been prejudiced by 
the Board's reopening the appellant's claim and denying it as 
not well grounded because the evidence is clear that the 
appellant has not submitted a well-grounded claim for service 
connection for hypertension, and his claim, regardless, 
loses.  See Winters, slip op. at 7 citing 38 U.S.C.A. 
§ 7261(b) (West 1991); Laruan v. West, 11 Vet. App. 80, 81, 
86 (1998) (en banc); Edenfield v. Brown, 8 Vet. App. 384, 
389, 391 (1995) (en banc).


ORDER

Service connection for hypertension is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

